 

Exhibit 10.28

 

RT07/652847.07000

 

DATED 21 January 2014

 

(1) HOLAW (472) LIMITED

 

(2) ARC ALSFDUK001, LLC

 

 

AGREEMENT

for sale and purchase of property at

Norwich Union House, Pomona Street, Sheffield

 

 

[arcex10-28img001.jpg]

 

 

 

 

CONTENTS

 

Particulars       Clause Page       1 INTERPRETATION 2       2 SALE AND PURCHASE
5       3 TITLE 5       4 MATTERS AFFECTING THE PROPERTY 5       5 TITLE
GUARANTEE 5       6 DEPOSIT 5       7 VACANT POSSESSION 5       8 ENGROSSMENTS
AND EXECUTION OF TRANSFER AND DUPLICATE 5       9 COMPLETION 6       10
INSURANCE 6       11 MANAGEMENT PENDING COMPLETION 6       12 APPORTIONMENTS 7  
    13 OUTSTANDING MONIES 8       14 OUTSTANDING RENT REVIEW 9       15 CONTRACT
RATE AND LATE PAYMENT 10       16 SERVICE AND DELIVERY OF NOTICES AND OTHER
DOCUMENTS 10       17 VALUE ADDED TAX 10       18 NO SUB-SALES 12       19
INSOLVENCY OF BUYER 12       20 CORPORATE CEASING TO EXIST OR BEING STRUCK OFF
12       21 REGISTRATION OF AGREEMENT AT THE LAND REGISTRY 12       22
REGISTRATION OF TRANSFER AT THE LAND REGISTRY 12       23 CAPITAL ALLOWANCES 12
      24 NON MERGER 14       25 BUYER’S ACKNOWLEDGEMENT OF CONDITION 14       26
ENTIRE AGREEMENT 14       27 CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 14

 

 

 

 

28 GOVERNING LAW AND JURISDICTION 14       29 SERVICE OF PROCESS 14      

 

SCHEDULE 1 16     PART 1 - THE PROPERTY 16     PART 2 - THE LEASE 16    
SCHEDULE 2 - THE LETTING ARRANGEMENTS 17     SCHEDULE 3 - MATTERS AFFECTING THE
PROPERTY 18     SCHEDULE 4 - VARIATIONS TO THE STANDARD CONDITIONS 19    
SCHEDULE 5 21     APPENDIX 1 - DRAFT TRANSFER 23     APPENDIX 2 - DEED OF
ASSIGNMENT OF OUTSTANDING MONIES 24

 

 

 

 

PARTICULARS

 

Date of Agreement:   21 January 2014       Property:   Norwich Union House,
Pomona Street, Sheffield as more fully described in ‎Schedule 1       The
Seller:   HOLAW (472) LIMITED (Company No: 03668675) whose registered office is
at 64 New Cavendish Street, London, W1G 8TB       The Buyer:   ARC ALSFDUK001,
LLC a company incorporated in Delaware (USA) (whose registered office is at 2711
Centerville Road, Suite 400, Wilmington 19808, Delaware, USA       Purchase
Price:   Thirty one million four hundred thousand pounds (£31,400,000) exclusive
of VAT       Deposit:   One million five hundred and seventy thousand pounds
(£1,570,000)       Contractual Completion Date:   As stated in the Agreement to
which these Particulars are annexed       Completion Time:   2.30pm      
Contract Rate:   3% above the base lending rate from time to time of Barclays
Bank PLC or if such rate shall cease to be published the Law Society's interest
rate from time to time in force       Registered Title:   SYK343036, SYK313819,
SYK241747, SYK281427       Seller's Solicitors:   Pinsent Masons LLP, 1 Park
Row, Leeds LS1 5AB (Ref: RT07/652847.07000)       Buyer's Solicitors:   Trowers
& Hamlins LLP, 3 Bunhill Row, London, EC1Y 8YZ (Ref: Julien Allen)

 

1

 

 

THIS AGREEMENT is made on the date specified in the Particulars between the
Seller and the Buyer specified in the Particulars

 

IT IS AGREED as follows:-

 

1Interpretation

 

1.1The Particulars annexed to this Agreement form part of this Agreement, and
terms specified in them bear the same meanings when used elsewhere in this
Agreement.

 

1.2The following further definitions apply to this Agreement:-

 

Actual Completion Date" means the date upon which Completion actually takes
place     "Completion" means completion of the sale and purchase of the Property
pursuant to this Agreement     "Contractual Completion Date"

means the earlier of:

 

(a)                                     2014: or

 

(b)             2 working days after the service of notice by the Buyer on the
Seller requesting that Completion takes place prior to the date specified at (a)

    "Direct Credit" means direct credit from the Buyer's Solicitors client
account     "Insolvent"

means:-

 

(a)             in relation to a company or corporation any of the following:-

 

(i)      any step is taken in connection with any voluntary arrangement or any
other compromise or arrangement for the benefit of any creditors of such company
or corporation or

 

(ii)     an application is made for an administration order in relation to such
company or corporation or

 

(iii)    in relation to such company or corporation, the appointment of an
administrator, the filing of documents with the court for the appointment of an
administrator or the giving of notice of intention to appoint an administrator
by such company or corporation or its directors, or by a qualifying floating
charge holder (as defined in paragraph 14 of Schedule B1 to the Insolvency
Act 1986) or

 

(iv)    a receiver or manager is appointed in relation to any property or income
of such company or corporation or

 

(v)      a liquidator is appointed in respect of

 

2

 

 

 

such company or corporation or

 

(vi)     a voluntary winding-up of such company or corporation is commenced,
except a winding-up for the purpose of amalgamation or reconstruction of a
solvent company in respect of which a statutory declaration of solvency has been
filed with the Registrar of Companies or

 

(vii)   a petition is made for a winding-up order for such company or
corporation or

 

(viii)  the occurrence at any time of any event or events in relation to such
company or corporation in a territory outside the United Kingdom where at such
time such company or corporation has its centre of main interests being an event
or events which under the Law of that territory at such time have a similar
effect as one or more of any of the events previously described in this
definition if such event or events so previously described had occurred in the
United Kingdom and such company or corporation had had its centre of main
interests in the United Kingdom and

 

(b)            in relation to an individual:-

 

(i)      the taking of any step in connection with any voluntary arrangement or
any other compromise or arrangement for the benefit of any creditors of such
individual or

 

(ii)     the presentation of a petition for a bankruptcy order or the making of
a bankruptcy order against such individual or

 

(iii)    the occurrence at any time of any event or events in relation to such
individual in a territory outside the United Kingdom where such individual has
his centre of main interests being an event or events which under the Law of
that territory at such time have a similar effect as one or more of any of the
events previously described in this paragraph (b) if such event or events so
previously described had occurred in the United Kingdom and such individual had
had his centre of main interests in the United Kingdom

 

and "Insolvency" shall be construed accordingly

 

3

 

 

"Lease" means the Lease described in Part 2 of Schedule 1     "Letting
Arrangements" means the leases, tenancies or licences created or to be created
by the Letting Documents, any other arrangements listed in ‎Schedule 2 and in
the case of any lease or tenancy any statutory continuation, extension or
holding over by the tenant     "Letting Documents" means the documents details
of which are set out in ‎Schedule 2     "Letting Income" means any rents,
licence fees and other sums payable by the Tenants under the Letting
Arrangements (and in addition any interest payable thereon arising as a result
of late payment) to which the landlord or licensor to the Letting Arrangements
is entitled     "Service Document" means any claim form, notice, order, judgment
or other court document issued by the courts of England and Wales, or any other
document relating to or in connection with proceedings in the courts of England
and Wales     "Standard Conditions" means Part 1 of the Standard Commercial
Property Conditions (Second Edition) as amended or varied as stated either in
‎Schedule 4 to this Agreement or in any other part of this Agreement    
"Tenants" means the tenants or licensees under the Letting Arrangements and
"Tenant" shall be construed accordingly     "Transfer" means the transfer by
which the Property shall be transferred to the Buyer upon Completion which
transfer shall be in the form of the draft Transfer annexed to this Agreement at
Appendix 1     "VAT" means Value Added Tax or any equivalent or similar tax or
duty which may be imposed in substitution for Value Added Tax

 

1.3This Agreement incorporates the Standard Conditions. If there is any conflict
between the Standard Conditions and the express provisions of this Agreement,
the express provisions of this Agreement shall prevail. Terms used or defined in
the Standard Conditions have the same meanings when used in this Agreement and
vice versa.

 

1.4In and for the purpose of this Agreement:-

 

1.4.1any reference to any statute or order or to any provision of any statute or
order is construed as including reference to any statutory modification or
re-enactment of such statute, order or provision and to any relevant regulations
or statutory instruments made under or in connection with any such statute,
order or provision and from time to time in force;

 

1.4.2where the context so admits the expressions "Seller" and "Buyer" shall
include their respective successors in title and assigns and if at any time the
Seller or the Buyer shall consist of more than one person any obligations which
they have under this Agreement or which they undertake shall be enforceable
against them all jointly or against each individually;

 

4

 

 

1.4.3references to Clauses or Schedules unless otherwise specified mean the
Clauses of or the Schedules to this Agreement;

 

1.4.4headings to Clauses and Schedules are disregarded in interpreting this
Agreement; and

 

1.4.5if any provision is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remainder of this Agreement are to
be unaffected.

 

2sale and Purchase

 

2.1The Seller sells and the Buyer purchases the Property for the Purchase Price.

 

3Title

 

3.1The Buyer has prior to the date of this Agreement investigated, and accepts,
the Seller's title to the Property. Accordingly the Buyer shall not raise any
requisition or make any objection in relation to the Seller's title save for
requisitions relating to previously undisclosed matters revealed by the usual
pre-completion searches at the Land Registry.

 

3.2Without prejudice to the generality of Clause ‎3.1 no objection or
requisition shall be made in relation to the fact that the Seller does not have
the original or an examined copy of any of the documents listed at Schedule 3,
the Letting Documents or the deeds.

 

4Matters Affecting the Property

 

The Property is sold free from incumbrances other than the matters mentioned in
‎Schedule 3 (so far as they affect the Property and are subsisting or capable of
taking effect) and the Letting Arrangements and the Buyer is deemed to purchase
with full knowledge of such matters.

 

5Title Guarantee

 

The Seller sells the Property with the title guarantee as stated in the
Transfer.

 

6Deposit

 

6.1The Buyer shall pay to the Seller the Deposit on or before the date of this
Agreement by Direct Credit to the Seller's Solicitors client account and the
Deposit is to be held by the Seller's Solicitors as stakeholder with interest
accruing to the Seller.

 

6.2If the Deposit is less than ten per cent of the Purchase Price or the Buyer
paid no Deposit and due to the default of the Buyer completion does not take
place on the Contractual Completion Date the Buyer will forthwith either pay an
amount equal to the difference between the Deposit and ten per cent of the
Purchase Price or pay a Deposit of ten per cent of the Purchase Price and such
amount shall be paid by one of the methods referred to in Clause ‎6.1 and once
paid shall be treated as forming part of the Deposit for the purposes of this
Agreement.

 

7Vacant Possession

 

The Property is sold with vacant possession on Completion subject however to the
Letting Arrangements and any other matters referred to in ‎Schedule 3.

 

8Engrossments and Execution of Transfer and Duplicate

 

The Seller shall procure that the Seller's Solicitors shall prepare engrossments
of the Transfer and a duplicate thereof and supply such engrossments to the
Buyer's Solicitors not later than 5 working days prior to the Contractual
Completion Date.

 

5

 

 

9Completion

 

9.1Completion shall take place on the Contractual Completion Date and before the
Completion Time. The Contractual Completion Date shall also be the "completion
date" for the purposes of the Standard Conditions.

 

9.2The amount payable by the Buyer on Completion is the Purchase Price together
with any VAT (less any deposit already paid to the Seller or its agent) plus or
minus any other sum due from the Seller or the Buyer to the other under this
Agreement where such other sum is due upon Completion.

 

9.3The money due on Completion is to be paid by Direct Credit to the Seller's
Solicitors client account and (if the Deposit is being held by the Seller's
Solicitors as stakeholder) by an unconditional release of the Deposit.

 

9.4If the money due to the Seller on Completion is received after the Completion
Time on any day Completion is to be treated, for the purposes of Standard
Condition 9.3 as taking place on the next working day. Standard Condition 8.1.2
shall not apply.

 

9.5Any Completion by post or through a document exchange shall be at the Buyer's
expense and risk and neither the Seller nor the Seller's Solicitors shall be
liable for the loss of documents so sent so long as they were properly addressed
and postage properly paid.

 

10Insurance

 

10.1The Property is at the risk of the Buyer from (and including) the date of
this Agreement.

 

10.2Standard Condition 7.1 shall not apply

 

11Management Pending Completion

 

11.1Subject to the provisions which follow in this Clause ‎11 the Seller shall
until Completion continue to manage the Property and provide such of the
services as the Seller is obliged to provide under the terms of the Letting
Arrangements in accordance with the principles of good estate management.

 

11.2Save in pursuance of any contractual obligation under the Letting Documents
or of any statutory duty the Seller shall not do any of the following in
relation to the Property:-

 

11.2.1vary or agree to vary any of the terms of any of the Letting Arrangements;

 

11.2.2grant or agree to grant any new lease or licence or other occupation
right;

 

11.2.3accept or agree to accept a surrender of any of the Letting Arrangements;

 

11.2.4forfeit or otherwise determine or seek to forfeit or otherwise determine
any of the Letting Arrangements;

 

11.2.5grant, give, issue or agree to grant or issue any consent or approval
under any of the Letting Arrangements (save with the prior written consent of
the Buyer such consent not to be unreasonably withheld or delayed)

 

but the foregoing provisions of this Clause ‎11.2 shall be without prejudice to
Clause ‎11.4.

 

11.3The Seller shall promptly notify the Buyer in writing of any written notice
or application, registration or other written communication which the Seller may
give to or receive from or have with any of the Tenants under or in relation to
any of the Letting Arrangements and will supply on request such further
information in relation to any such matter as may be in the possession of the
Seller.

 

6

 

 

11.4In relation to any consent or approval sought by any Tenant under any of the
Letting Arrangements:-

 

11.4.1the Seller shall act as the Buyer reasonably directs in writing and the
Buyer shall indemnify Seller in respect of all reasonable and proper costs and
expenses and all losses, demands, actions, liabilities and claims arising from
the Seller's doing so but such indemnity shall not extend to any VAT on such
amounts where the Seller is able to recover the same as input tax;

 

11.4.2the Buyer shall give the Seller its written direction upon any such matter
within a reasonable period following the Seller's request for direction and the
Buyer shall ensure that any such direction is reasonable and if the Buyer fails
to give such written direction within a reasonable period following the Seller's
request for direction or the direction given is unreasonable the Seller may
proceed as it reasonably considers appropriate but without prejudice to any
rights which either party may have against the other.

 

12Apportionments

 

12.1Income and outgoings shall be apportioned with effect from the Actual
Completion Date (income and outgoings for the Actual Completion Date to be
apportioned 50/50 between the Buyer and the Seller .

 

12.2Apportionment payments to be made pursuant to this Clause ‎12 shall be made
upon Completion save that in the case of any income which has not then been
received by the Seller payment shall be made when it is received.

 

12.3Any sum to be apportioned shall be treated as:-

 

12.3.1payable for the period which it covers except that in the case of an
annual sum payable in instalments the amount to be apportioned to the Buyer of
any such instalment shall be 1/365th of the annual sum for each day within the
instalment period to which such instalment relates as shall be later than the
Actual Completion Date; and

 

12.3.2accruing from day to day and at the rate applicable from time to time.

 

12.4The following monies payable by Tenants under the Letting Arrangements shall
not be subject to apportionment as between the Seller and the Buyer:-

 

12.4.1VAT (and any such VAT which shall not have been paid to the Seller as at
Completion and for which the Seller is obliged or shall have been obliged to
account to HM Revenue & Customs shall be treated as "Seller's Outstanding
Monies" as defined by and pursuant to Clause ‎13); and

 

12.4.2any sums which do not relate to a period in which the Actual Completion
Date falls.

 

12.5Interest payable by Tenants under the Letting Arrangements for late payment
shall be apportioned as follows:-

 

12.5.1interest payable in respect of any period to (and including) or preceding
the Actual Completion Date shall be apportioned entirely to the Seller; and

 

12.5.2interest payable in respect of any period which follows the Actual
Completion Date shall be apportioned as between the Seller and the Buyer in the
same ratios as the sum upon which interest is payable shall be apportioned.

 

12.6If the Buyer defaults in performing its obligations under this Agreement and
Completion is delayed then in addition to any compensation to which the Seller
shall be entitled pursuant to Standard Condition 9.3 or any interest to which
the Seller shall be entitled pursuant to Clause 15 and/or any other damages to
which the Seller shall be entitled and without prejudice to the

 

7

 

 

apportionments to be made pursuant to the foregoing provisions of this Clause 12
the Buyer shall pay to the Seller upon Completion:-

 

12.6.1such sums which the Seller shall have paid or be required to pay by way of
rent or otherwise under the Lease (but excluding any VAT which the Seller is
able to recover against input VAT) in respect of the period commencing upon the
Contractual Completion Date and expiring upon the Actual Completion Date, but
ignoring any period during which Completion was delayed as a result of the
default of the Seller; and

 

12.6.2interest upon each such sum at the Contract Rate in respect of the period
commencing upon the later of the Contractual Completion Date and the date upon
which such sum became payable under the Lease and expiring upon the Actual
Completion Date, but ignoring any period during which Completion was delayed as
a result of the default of the Seller

 

12.7The provisions of this Clause ‎12 take effect subject to any other
provisions of this Agreement.

 

13outstanding Monies

 

13.1For the purpose of this Clause ‎13:-

 

13.1.1"Seller's Outstanding Monies" means:-

 

(a)Letting Income payable by any Tenant or Tenants (whether payable before or
after Completion) and unpaid as at Completion in so far as the Seller shall be
entitled to the same under the apportionment provisions contained in Clause ‎12
or otherwise under this Agreement; and

 

(b)any other monies required to be dealt with as "Seller's Outstanding Monies"
under this Clause ‎13 or by any other provision of this Agreement;

 

13.1.2"Buyer's Outstanding Monies" means Letting Income payable by any Tenant or
Tenants (whether payable before or after Completion) and unpaid as at Completion
in so far as the Buyer shall be entitled to the same under the apportionment
provisions contained in Clause ‎12 or otherwise under this Agreement; and

 

13.1.3"Outstanding Monies" means monies which are either Seller's Outstanding
Monies or Buyer's Outstanding Monies.

 

13.2Following Completion the Seller shall remain entitled to all Seller's
Outstanding Monies and the Buyer shall be entitled to all Buyer's Outstanding
Monies.

 

13.3In respect of Seller's Outstanding Monies:-

 

13.3.1on Completion no apportionment will be made of the Outstanding Monies.

 

13.3.2The Buyer will use reasonable endeavours following Completion to recover
any Outstanding Monies

 

13.3.3On Completion the parties shall enter into a deed (the "Outstanding Monies
Deed") in the form annexed to this Agreement; and

 

13.3.4the Seller shall procure that the Seller's Solicitors shall prepare
engrossments of the Outstanding Monies Deed and duplicate and supply such
engrossments to the Buyer's Solicitors not later than 5 working days prior to
Completion; and

 

13.3.5the Buyer shall procure that the engrossments of the Outstanding Monies
Deed and duplicate duly executed by the Buyer shall be returned to the Seller's
Solicitors on Completion; and

 

8

 

 

13.4Any monies received after Completion from any Tenant or other person shall
be applied in or towards settlement of the Outstanding Monies due from that
Tenant or other person in priority to any subsequent indebtedness from that
Tenant or other person

 

13.5If either the Seller or the Buyer receives any of the Outstanding Monies
following Completion it shall pay to the other the share of such Outstanding
Monies to which the other is entitled (if any) in accordance with the provisions
of this Clause ‎13 not later than 5 working days after receipt as cleared funds.

 

13.6The Seller covenants with the Buyer that the Seller shall not pursue any
Outstanding Monies without the consent of the Buyer and that the Seller shall in
any event not take any steps at any time to:

 

(a)forfeit any Letting Documents or Letting Arrangements;

 

(b)distrain against any tenant of the Property;

 

(c)register any charging order against any tenant of the Property;

 

(d)issue a petition for the winding up or bankruptcy of any tenant of the
Property;

 

14Outstanding Rent Review

 

14.1The Seller shall not agree any rent review under any of the Letting
Arrangements without the prior written consent of the Buyer (such consent not to
be unreasonably withheld or delayed).

 

14.2In the case of any rent review which is outstanding as at Completion:-

 

14.2.1rent shall be provisionally apportioned at Completion in accordance with
Clause ‎12 at the rate then currently payable; and

 

14.2.2the Buyer shall:-

 

(a)use its best endeavours to conclude such rent review as soon as reasonably
possible and at the best rent reasonably achievable for the whole of the period
from the relevant rent review date up to the next following rent review date and
without such rent being rising or stepped during such period;

 

(b)not do or omit or suffer anything to be done or omitted whereby such rent
review shall not or cannot be implemented or concluded;

 

(c)keep the Seller fully informed at all times of all negotiations and
proceedings relating to the rent review and promptly supply the Seller with any
information or copies of documents relating to the rent review as shall be in
the possession of the Seller and as the Seller shall request; and

 

(d)immediately following the ascertainment of the revised rent advise the Seller
of the amount and the date of ascertainment.

 

14.2.3Any increase in rent shall be apportioned in accordance with Clause ‎12
and any interest payable by the Tenant upon such increase as a result of the
delay in the conclusion of the rent review shall be apportioned as follows:-

 

(a)interest payable in respect of any period to (and including) or preceding the
Actual Completion Date shall be apportioned entirely to the Seller; and

 

(b)interest payable in respect of any period which follows the Actual Completion
Date shall be apportioned as between the Seller and the Buyer in the same ratios
as the increase in rent shall be apportioned.

 

9

 

 

14.2.4Any money to which the Seller shall be entitled in accordance with
Clause ‎14.2.3 shall be treated as "Seller's Outstanding Monies" as defined by
and in accordance with Clause ‎13.

 

15Contract Rate and Late Payment

 

15.1The contract rate referred to in the Standard Conditions shall be the
Contract Rate as defined in the Particulars annexed to this Agreement.

 

15.2Any sum due from one party to any other under this Agreement which is not
paid when it is due (other than the balance of the Purchase Price when Standard
Condition 9.3.2 shall apply) shall bear interest at the Contract Rate for the
period from the date when it fell due to the date of payment.

 

15.3Where under this Agreement any payment from one party to any other is
expressed to be payable within a stated period of time (the "Payment Period")
and such payment is not made within the Payment Period such payment shall bear
interest at the Contract Rate for the period commencing upon the first day of
the Payment Period to and including the date of payment.

 

15.4Nothing in this Clause ‎15 shall entitle any party to this Agreement to
withhold or delay any payment of any sum payable under this Agreement after the
date upon which it first becomes payable or in any other way affect any other
rights which the party entitled to such payment shall have arising from any
failure or delay in payment.

 

16Service and Delivery of Notices and Other Documents

 

Standard Condition 1.3 (as amended by paragraph ‎2 of ‎Schedule 4) applies to
the service of all notices and to the delivery of all documents under this
Agreement.

 

17Value Added Tax

 

17.1The Buyer shall in accordance with this Clause ‎17 pay to the Seller all VAT
chargeable in respect of any supply made by the Seller under any of the terms of
or in connection with this Agreement and any sum payable by the Buyer under or
in connection with this Agreement shall accordingly be exclusive of VAT.

 

17.2The Seller and Buyer intend and expect that Article 5(1) of the Value Added
Tax (Special Provisions) Order 1995 and section 49 of the Value Added Tax
Act 1994 shall apply to the sale and purchase of the Property under this
Agreement so that it is treated as neither a supply of goods nor a supply of
services for the purposes of Value Added Tax.

 

17.3The Seller warrants and undertakes to the Buyer that:

 

17.3.1it (or the representative member of its VAT Group) is registered for VAT
purposes with registration number [ ];

 

17.3.2prior to the date hereof it has (or as a result of making a real estate
election is treated as having) opted to tax (within the meaning of Schedule 10
to the Value Added Tax Act 1994) in respect of the Property with effect from a
date prior to the date hereof;

 

17.3.3such option to tax has not been disapplied in whole or in part and the
Seller shall not revoke such option prior to the Actual Completion Date;

 

17.3.4it does not occupy the Property itself and neither does any person who is
a member of the same VAT Group as the Seller;

 

17.3.5it uses the Property for the purposes of carrying on a property letting
business on a commercial basis; and

 

17.3.6the Property is not a capital item to which Part XV of the VAT Regulations
1995 (SI 1995/2518) applies.

 

10

 

 

17.4The Buyer warrants and undertakes to the Seller that:

 

17.4.1it shall be a taxable person within the meaning of section 3 of the Value
Added Tax Act on the Actual Completion Date and that it has made an application
to HM Revenue & Customs to be registered for VAT purposes in the name of the
Buyer stating that it intends to take over a business as a going concern on the
Actual Completion Date;

 

17.4.2it shall opt to tax (within the meaning of Schedule 10 to the Value Added
Tax Act 1994) in respect of the Property with effect from a date not later than
the Actual Completion Date;

 

17.4.3it shall give written notification to HM Revenue & Customs of the option
to tax referred to in clause 17.4.2 before the Actual Completion Date

 

17.4.4it shall before the Actual Completion Date produce to the Seller
satisfactory written evidence of the matters stated in Clauses 17.4.1, 17.4.2
and 17.4.3;

 

17.4.5it shall not revoke the option to tax referred to in clause 17.4.2;

 

17.4.6following the Actual Completion Date, it will hold the legal title in the
Property as beneficial owner of the Property and warrants to the Seller that the
Property will be held by the Buyer as an investment property for the purposes of
securing a rental income; and

 

17.4.7the Buyer notifies the Seller that Article 5(2B) of the Value Added Tax
(Special Provisions) Order 1995 does not apply to the Buyer in relation to the
purchase of the Property.

 

17.5If either:-

 

17.5.1the satisfactory written evidence referred to in Clause ‎17.4.4 has not
been supplied to the Seller prior to the Actual Completion Date; or

 

17.5.2HM Revenue & Customs determine by written notice to the Seller prior to
completion of the sale and purchase that Article 5(1) of the Value Added Tax
(Special Provisions) Order 1995 does not apply and that VAT is chargeable in
respect of the sale of the Property or any part of it under this Agreement

 

then the Seller shall immediately provide the Buyer with a copy of such
determination and the Buyer shall on the later of completion of the sale and
purchase or the issue of a VAT invoice by the Seller pay to the Seller the VAT
so chargeable on the Purchase Price together with the amount of any interest or
penalty charged by HM Revenue & Customs to the Seller to the extent that the
same shall arise by reason of any breach by the Buyer of its warranties,
undertakings or obligations contained in this Clause 17.

 

17.6The Seller undertakes to preserve the VAT records relating to the Property
on behalf of the Buyer for such period as may be required by law and shall
during that period permit the Buyer or its agents reasonable access to them to
inspect or make copies.

 

17.7If completion of the sale and purchase occurs on the basis that Article 5(1)
of the Value Added Tax (Special Provisions) Order 1995 applies but HM Revenue
& Customs subsequently determine in writing that it does not:-

 

17.7.1the Buyer shall pay to the Seller the VAT chargeable on the Purchase Price
within 15 Working Days of receipt by the Buyer of a copy of HM Revenue &
Customs' written notification together with an appropriate VAT invoice from the
Seller addressed to the Buyer;

 

11

 

 

17.7.2the Buyer shall indemnify the Seller from and against any interest and
penalties imposed by HM Revenue and Customs on the Seller to the extent that
such interest and penalties arise due to a breach by the Buyer of its
warranties, undertakings or obligations contained in this Clause 17; and

 

17.7.3the Seller shall be released from the obligation contained in Clause ‎17.4
to preserve records.

 

18No Sub-sales

 

The Seller is entitled to decline to transfer the Property:-

 

18.1to any person other than the person or persons named in this Agreement as
the Buyer;

 

18.2by more than one transfer;

 

18.3at more than the Purchase Price; and/or

 

18.4at a price divided between different parts of the Premises.

 

19Insolvency of Buyer

 

If the Buyer becomes Insolvent prior to Completion (or where the Buyer consists
of two or more persons any of such persons becomes Insolvent prior to
Completion) then (in any of such circumstances) the Seller may prior to
Completion serve written notice on the other to terminate this Agreement. If the
Seller does serve such notice then such Insolvency shall be deemed to be a
breach of this Agreement by the other for the purposes of Standard
Condition 9.2.

 

20Corporate Ceasing to Exist or Being Struck Off

 

If the Buyer is a company or corporation and is either struck off from the
Register of Companies at the Companies Registry or otherwise ceases to exist (or
if the Buyer consists of two or more persons and any such person is a company or
corporation which is either struck off from the Register of Companies at the
Companies Registry or otherwise ceases to exist) then the Seller may prior to
Completion serve written notice on the Buyer's Solicitors to terminate this
Agreement. If the Seller does serve such notice then the fact that the Buyer (or
the relevant company or corporation) shall have been struck off from the
Register of Companies at the Companies Registry or otherwise ceased to exist
shall be deemed to be a breach of this Agreement for the purposes of Standard
Condition 9.2.

 

21Registration of Agreement at the Land Registry

 

The Buyer shall not be entitled to note this Agreement against the Registered
Title other than by virtue of a unilateral notice and shall not without the
written consent of the Seller (which may be withheld in the Seller's absolute
discretion) send either the original or a copy of this Agreement to the Land
Registry Provided always that this Clause shall not prevent the Buyer making an
application for registration of its title following Completion.

 

22Registration of Transfer at the Land Registry

 

Following completion of the Transfer, the Buyer shall:-

 

22.1apply to register the Transfer at HM Land Registry without delay;

 

22.2deal with any requisitions raised by HM Land Registry promptly and properly;

 

22.3send the Seller official copies of the title within five working days of
completion of the registration.

 

12

 

 

23Capital Allowances

 

23.1For the purposes of this clause 23, the following words and expressions have
the meanings specified except where expressly stated to the contrary:

 

23.1.1"CAA 2001" means the Capital Allowances Act 2001;

 

23.1.2"Fixtures" means all plant and machinery installed or otherwise fixed in
or to the Property and treated in law as part of the same on which the Seller
has claimed, or on which the Seller is entitled to claim, capital allowances
under Part 2 of CAA 2001 and for the avoidance of doubt does not include any
plant or machinery which qualifies as an Integral Feature (as defined below).

 

23.1.3"Integral Features" means all integral features as defined in section
33A(5) CAA 2001 that are comprised in the Property on which the Seller has
claimed, or on which the Seller is entitled to claim, capital allowances under
Part 2 of CAA 2001.

 

23.2The Seller warrants and undertakes that

 

23.2.1it has claimed capital allowances in respect of the Fixtures at the
Property;

 

23.2.2it has not claimed capital allowances in respect of any Integral Features
at the Property and has not acquired any of the Integral Features since 1 April
2008; and

 

23.2.3it shall at the Buyer's cost provide the Buyer with such assistance and
information as the Buyer shall reasonably request to enable the Buyer to make a
claim for capital allowances in respect of the Fixtures and the Integral
Features at the Property.

 

23.3The Seller and the Buyer hereby agree :

 

23.3.1to fix the sum of £577,539 (the "Elected Amount") as the portion of the
Purchase Price that falls to be treated as the Seller's disposal value of the
Fixtures for the purpose of Part 2 of the Capital Allowances Act 2001;

 

23.3.2that £577,538 of the Elected Amount is to be treated as capital
expenditure incurred by the Buyer on the provision of the Fixtures; and

 

23.3.3£1 of the Elected Amount is to be treated as capital expenditure incurred
by the Buyer on the provision of the Integral Features.

 

23.4On Completion the Seller and the Buyer will both sign an election under
section 198 CAA 2001 in respect of the Fixtures and the Integral Features, in
the form or substantially in the form set out in schedule 5 (the "Election"), in
duplicate, with one copy being retained by each party.

 

23.5Both parties shall use all reasonable endeavours as may be necessary to give
full effect to the Election. In particular, and without prejudice to the
generality of the foregoing obligation, both parties agree to comply with
section 201 CAA 2001.

 

23.6If HMRC for any reason raises any question concerning or disputes the
validity of the Election, the party with whom the question has been raised or
who is in dispute shall:-

 

23.6.1keep the other party fully informed;

 

23.6.2send the other party copies of all material correspondence with HMRC (or
relevant extracts) in relation to the matter; and

 

23.6.3provide the other party reasonable opportunity to comment on any
correspondence to be submitted to HMRC (such comments not to be unreasonably
withheld or delayed).

 

13

 

 

23.7The Seller warrants that the Elected Amount is not greater than the amount
of capital expenditure which was treated for the purpose of CAA as incurred by
the Seller on the provision of the relevant Fixtures.

 

24Non Merger

 

So far as they remain to be performed or observed the provisions of this
Agreement shall continue in full force and effect notwithstanding Completion.

 

25Buyer’s Acknowledgement of Condition

 

The Buyer acknowledges that before the date of this Agreement the Seller has
given the Buyer and others authorised by the Buyer permission and the
opportunity to inspect, survey and carry out investigations as to the condition
of the Property. The Buyer has formed its own views as to the condition of the
Property and the suitability of the Property for the Buyer's purposes.

 

26Entire Agreement

 

26.1This Agreement contains the entire agreement between the parties and may
only be varied or amended by a document signed by or on behalf of all of the
parties and making reference to this Clause.

 

26.2The Buyer acknowledges that it is entering into this Agreement without
placing any reliance upon any representation or statement (written or oral)
which may have been made by the Seller or any agent, advisor or other person
acting for the Seller and the Buyer shall not have any rights in relation to any
representation or statement made by the Seller or any agent, adviser or other
person acting for the Seller but the foregoing provisions of this Clause ‎26.2
shall not apply to any representation or statement as may be made in this
Agreement or may have been made or confirmed in any written communication from
the Seller's Solicitors to the Buyer's Solicitors (which for these purposes
includes email communication).

 

27Contracts (Rights of Third Parties) Act

 

27.1Subject to Clause 27,2, a person who is not a party to this Agreement has no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce or have
the benefit of any term of this Agreement but this does not affect any right or
remedy of a third party which exists or is available apart from that Act.

 

27.2The Seller's Solicitors shall have the benefit of Clause 9.5

 

28Governing Law and Jurisdiction

 

28.1This Agreement and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the laws of
England and Wales.

 

28.2The parties hereby submit to the exclusive jurisdiction of the High Court of
England and Wales in relation to any dispute or claim arising out of or in
connection with this Agreement or in relation to its existence or validity
(including non-contractual disputes or claims).

 

14

 

 

29Service of Process

 

29.1In relation to this Agreement the Buyer appoints Trowers & Hamlins of 3
Bunhill Row, London EC1Y 8YZ to be its agent for the receipt of service of
Service Documents. The Buyer agrees that any Service Documents may be
effectively served on it in connection with any proceedings in England and Wales
by service on its agent effected in any manner permitted at that time by the
Civil Procedure Rules of England and Wales, save that the parties agree that
service shall not be permitted by e-mail.

 

29.2If an agent at any time ceases for any reason to act as such for the Buyer
it shall appoint a replacement agent having an address for service in England or
Wales and shall notify the Seller of the name and address of the replacement
agent. Failing such appointment and notification, the Seller shall be entitled,
by notice to the Buyer, to appoint a replacement agent to act on its behalf. The
provisions of this Clause applying to service on an agent apply equally to
service on a replacement agent.

 

29.3A copy of any Service Document served on an agent shall also be sent
directly to the Buyer in accordance with the provisions of Clause 16 above.
Failure or delay in so doing shall not prejudice the effectiveness of the
service of the Service Document.

 

30CONFIDENTIALITY

 

30.1Subject to clause 30.3, the parties to this Agreement shall not without the
prior written consent of the other party make any public announcement about the
existence of this Agreement or the sale of the Property by the Seller to the
Buyer or of any financial or other details relating to this Agreement, except to
comply with any Stock Exchange or other statutory requirements or the lawful
requirements of any regulatory, governmental or official body.

 

30.2Each of the parties shall ensure that any agents and professional advisers
instructed in connection with this Agreement are advised of the obligation
contained in Clause 30.1 and are instructed to comply with it.

 

30.3The Buyer shall, following the Actual Completion Date, be permitted to
publish a press release and/or make such announcement as it sees fit in relation
to its purchase of the Property provided that it shall not disclose the identity
of the Seller in doing so.

 

SIGNED by or on behalf of the parties on the date which first appears in this
Agreement.

 

15

 

 

Schedule 1

 

Part 1

 

The property

 

Freehold property at Norwich Union House, Pomona Street, Sheffield registered at
the Land Registry under Title Numbers SYK343036, SYK241747 and SYK281427; and

 

Leasehold premises at the east side of Montagu Street, Sheffield registered at
the Land Registry under Title Number SYK313819.

 

Part 2

 

THE LEASE

 

Lease of part of the Property dated 7 March 1868 made between Humphrey John Hare
and Charles Chadwick (1) and Thomas Marshall (2).

 

16

 

 

Schedule 2

 

THE LETTING ARRANGEMENTS

 

 

Date Document Parties 15.03.1993 Lease

(1) Pomona Estates Limited

(2) The Norwich Union Life Insurance Society

      10.05.1999 Deed of Variation

(1) Holaw (472) Limited

(2) Norwich Union Life & Pensions Limited

      15.03.1993 Deed of Variation

(1) Pomona Estates Limited

(2) The Norwich Union Life Insurance Society

      29.03.1993 Deed of Rectification

(1) Pomona Estates Limited

(2) The Norwich Union Life Insurance Society

      10.05.1999 Deed of Variation

(1) Holaw (472) Limited

(2) Norwich Union Life & Pensions Limited

      25.08.2005 Deed of Variation

(1) Holaw (472) Limited

(2) Norwich Union Life & Pensions Limited

      25.08.2005 Lease

(1) Holaw (472) Limited

(2) Norwich Union Life & Pensions Limited

(3) CGU International Insurance PLC

      15.03.1993 Licence for Alterations

(1) Pomona Estates Limited

(2) The Norwich Union Life Insurance Society

      22.10.1993 Licence for Alterations

(1) Coriander Limited

(2) The Norwich Union Life Insurance Society

      13.06.1997 Licence to Assign

(1) Spinelle Corporation

(2) The Norwich Union Life Insurance Society

      26.06.1997 Certification of Transfer (1) Graham Jones       16.06.2004
Licence to Alter

(1) Holaw (472) Limited

(2) Norwich Union Life & Pensions Limited

      13.08.2008 Licence for Alterations

(1) Holaw (472) Limited

(2) Norwich Union Life & Pensions Limited

      07.06.2006 Licence to Alter

(1) Holaw (472) Limited

(2) Norwich Union Life & Pensions Limited

(3) CGU International Insurance PLC

      04.06.1992 Lease

(1) Pomona Estates Limited

(2) Yorkshire Electricity Group plc

 

17

 

 

Schedule 3

 

Matters Affecting the Property

 

1The rights, covenants, easements and other matters contained or referred to in
the Property Register and Charges Register of:-

 

1.1SYK343036 as at 11 October 2013 at 16:24:28 other than the financial charge
registered as Entry 7 in the Charges Register under such Title Number;

 

1.2SYK313819 as at 11 October 2013 at 16:23:06 other than the financial charge
registered as Entry 5 in the Charges Register under such Title Number;

 

1.3SYK241747 as at 11 October 2013 at 16:20:04 other than the financial charge
registered as Entry 4 in the Charges Register under such Title Number; and

 

1.4SYK281427 as at 11 October 2013 at 16:21:48 other than the financial charge
registered as Entry 4 in the Charges Register under such Title Number.

 

2The matters contained or referred to in the Transfer.

 

3The rights, exceptions and reservations and other matters contained or referred
to in the Lease.

 

4All matters which are or have been unregistered interests which override
registered dispositions under Schedule 3 of the Land Registration Act 2002.

 

5The matters mentioned in Standard Condition 3.1.2.

 

6All local land charges, whether or not registered before this Agreement was
entered into and all matters capable of registration as local land charges,
whether or not actually registered.

 

7All notices served and orders, demands, proposals or requirements made by any
local or any public authority after the date of this Agreement.

 

8All actual or proposed orders, directions, notices, charges, restrictions,
conditions, agreements and other matters arising under any legislation affecting
the Property.

 

18

 

 

Schedule 4

  

Variations to the Standard Conditions

 

1.Standard Conditions 1.1.1(g), 3.1.3, 3.3, 4, 5, 6.4.2, 6.6, 8.3 and 8.7 do not
apply.

 

1Standard Condition 1.3 is amended to read as follows:-

 

"1.3Notices and Documents

 

1.3.1A notice required or authorised by the contract must be in writing.

 

1.3.2Giving a notice or delivering a document to a party's conveyancer at the
address and quoting the reference (if any) stated in the contract has the same
effect as giving or delivering it to that party.

 

1.3.3Subject to conditions 1.3.5 to 1.3.7, a notice is given and a document
delivered when it is received.

 

1.3.4(a)A notice or document sent through the document exchange is received when
it is available for collection.

  

(b)A notice or document which is received after 4.00 pm on a working day, or on
a day which is not a working day, is to be treated as having been received on
the next working day.

 

1.3.5Condition 1.3.7 applies unless there is proof:-

 

(a)that a notice or document has not been received, or

 

(b)of when it was received.

 

1.3.6Unless the actual time of receipt is proved, a notice or document sent by
the following means is treated as having been received as follows:-

 



(a) by first class post: before 4.00 pm on the second working day after posting
unless returned undelivered;       (b) by second-class post: before 4.00 pm on
the third working day after posting unless returned undelivered;       (c)
through a document exchange: before 4.00 pm on the first working day after the
day on which it would normally be available for collection by the addressee
unless returned undelivered.



  

1.3.7In condition 1.3.7, "first class post" means a postal service which seeks
to deliver posted items no later than the next working day in all or the
majority of cases.

 

1.3.8In addition:-

 

(a)any notice addressed to a party by name shall not be rendered invalid by
reason of the party having died, become insolvent or changed name, whether or
not the party serving notice is aware of the fact;

 

(b)any notice required to be given by a party may be given on that party's
behalf by that party's conveyancer;

 

19

 

 

(c)a notice shall be considered as given to a party if delivered to the address
given for that party in this agreement. If such party shall wish, during the
currency of this agreement, to nominate an alternative address for service, such
other address shall only be deemed to be substituted for the original address
for service when such party's conveyancer shall have advised the other party's
conveyancer in writing of such alternative address and such advice shall have
been acknowledged in writing by the other party's conveyancer; and

 

(d)the foregoing provisions of this condition 1.3 shall also apply (mutatis
mutandis) to the delivery of documents."

 

2Standard Condition 3.1.2 is amended as follows:-

 

2.1Standard Condition 3.1.2(d) is amended to read:-

 

"entries made before the date of the contract in any public register except
mortgages and monetary charges protected by such entries in registers maintained
by the Land Registry or its Land Charges Department or by the Companies
Registry."

 

2.2Standard Condition 3.1.2 is extended as follows:-

 

"(f)any matters, other than mortgages and monetary charges, which would have
been revealed to the buyer if before the date of the contract he had made all
searches enquiries and inspections regarding the property which a prudent buyer
would make

 

so far as the same are still subsisting at completion, are capable of taking
effect and relate to the property."

 

3Standard Condition 6.1.3 is extended as follows:-

 

"But the foregoing provisions of this condition 6.1.3 apply only to documents in
the possession of the seller or its mortgagee".

 

20

 

 

 

Schedule 5

 

Form of election under section 198 of the Capital Allowances Act 2001

 

To:HM Revenue & Customs

 

The parties to the election:

 

HOLAW (472) LIMITED (registration no. 03668675) whose registered office is at 64
New Canvendish Street, London W1G 8TB and whose tax district and reference are
Leeds LBO, 1 Munroe Court, White Rose Office Park, Leeds, LS11 0EA (the
"Seller"); and

 

ARC ALSDUK001, LLC a company incorporated in Delaware (USA) (whose registered
office is at 2711 Centerville Road, Suite 400, Wilmington 19808, Delaware, USA
and whose tax district and reference are [ ] (the "Buyer").

 

The property acquired

 

Both:

 

(a)The freehold property at Norwich Union House, Pomona Street, Sheffield
registered at the Land Registry under Title Numbers SYK343036, SYK241747 and
SYK281427; and

 

(b)The leasehold premises at the east side of Montagu Street, Sheffield
registered at the Land Registry under Title Number SYK313819

 

(together the "Property")

 

The Purchase Price

 

£31,400,000 (thirty one million, four hundred thousand pounds) (the "Purchase
Price").

 

Fixtures and integral features

 

In this Election:

 

(a)"Fixtures" means all plant and machinery installed or otherwise fixed in or
to the Property and treated in law as part of the same on which the Seller has
claimed, or on which the Seller is entitled to claim, capital allowances under
Part 2 of the Capital Allowances Act 2001 more fully described in the schedule
to this Election. For the avoidance of doubt, Integral Features (as defined
below) shall not be Fixtures for the purpose of this Election.

 

(b)"Integral Features" means all integral features as defined in section 33A(5)
Capital Allowances Act 2001 that are comprised in the Property on which the
Seller is entitled to claim capital allowances under Part 2 of Capital
Allowances Act 2001 more fully described in the schedule to this Election.

 

Operative date

 

The operative date for capital allowances purposes in accordance with section
572(4) of the Capital Allowances Act 2001 is [ ].

 

21

 

 

Completion date

 

[insert details]

 

Election under section 198 of the Capital Allowance Act 2001

 

The Seller and the Buyer herby jointly elect under Section 198 of the Capital
Allowances Act 2001 to fix the sum of £577,539 as the portion of the Purchase
Price that falls to be treated as the Seller's disposal value of the Fixtures
for the purpose of Part 2 of the Capital Allowances Act 2001 and of that sum:

 

(a)£577,538 shall be treated as capital expenditure by the Buyer on the
provision of the Fixtures; and

 

(b)£1 shall be treated as capital expenditure by the Buyer on the provision of
the Integral Features

 

Submitting the Election

 

The Seller and the Buyer shall each submit this Election to HM Revenue & Customs
in accordance with section 201 of the Capital Allowances Act 2001 and shall use
all reasonable endeavours as may be necessary to procure that this Election is
accepted by HM Revenue & Customs.

 

The Seller and the Buyer agree to reflect this Election in their respective tax
(capital allowances) computations and returns.

 

Signatures

 

for and on behalf of the Seller for and on behalf of the Buyer     Date: 21
January 2014 Date: 21 January 2014

 

Signed by /s/ Jesse C. Galloway, Authorised Signatory   For and on behalf of
 ARC ALSFDUK001, LLC  

 

Signed by /s/ Annette Rocca

For and on behalf of the Holaw (472) Limited

 

22

 

